 
 
I 
111th CONGRESS
1st Session
H. R. 800 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Ms. Baldwin (for herself, Mr. Pence, Mr. Walz, Mr. Boehner, Mr. Kind, Mr. Petri, Mr. Donnelly of Indiana, Mr. Ellsworth, and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food, Conservation, and Energy Act of 2008 to authorize producers on a farm to produce fruits and vegetables for processing on the base acres of the farm. 
 
 
1.Short title This Act may be cited as the Farming Flexibility Act of 2009.
2.Production of fruits and vegetables for processing on covered commodity base acresSection 1107 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8717) is amended—
(1)in subsection (d)—
(A)in paragraph (1), by striking each of the 2009 through 2012 crop years and inserting the 2009 crop year; and
(B)by striking paragraph (7); and
(2)by adding at the end the following new subsection:

(e)Nation-wide authority for production of fruits or vegetables for processing
(1)Planting authorizedBeginning with the 2010 crop year, notwithstanding paragraphs (1) and (2) of subsection (b) and in addition to the exceptions provided in subsection (c), producers on a farm, with the consent of the owner and other producers on the farm, may reduce the base acres for any covered commodity for the farm if the reduced acres are used for the planting and production of fruits or vegetables for processing.
(2)Reversion to covered commodity base acresAny reduced acres of a farm devoted to the planting and production of fruits or vegetables during a crop year under paragraph (1) shall be included in base acres for the covered commodity for the subsequent crop year, unless the producers on the farm make the election described in paragraph (1) for the subsequent crop year.
(3)Recalculation of base acres
(A)In generalSubject to subparagraph (B), if the Secretary recalculates base acres for a farm, the planting and production of fruits or vegetables for processing under paragraph (1) shall be considered to be the same as the planting, prevented planting, or production of the covered commodity.
(B)ProhibitionNothing in this subsection provides authority for the Secretary to recalculate base acres for a farm.. 
 
